TA THEAMCTRSSINTES ISTRTCT CO
FOR THE WESTERN ISTIC OF PENA

TOSS AUTON RRR also hacuad

ss Tet hth Lilia Sh
\ \edeted ive Wii.
oo Westy / roictante
ORAS AYER, \slas Mavis 2 Kelby
Roepe,

CERTIFIINE Se AVERY
ND WOKE, the BiVowgs, Teel thou feign,

C\ogehuablan’ Qebiviown”) vesgec\lully gecwestie a calcu
at appen\woly \e repxnvige he brake Ceopecenerl v6 Blo
Drieckors, hyvtigline nek Pio “is liw Cattery i Viol

of Mire Conshibation oc laces oe hranties. of Whe steel Yokes

CWS LOE COB),
Pode ae earn \ophore Nie aiberte dudes:

Mawes’, holly b \ 2 Von V\bel ob Habe
a re yaa ils mt on

Ws
toned Van Yan Vicia \\va\ vgs Deli Aacecl
Me DLWoser. by Qale Cort loase OW Woliatiodss ot
Yne Lawsevivansin \ ales ol Calatisnl Yoceduees eeu
Trheckine Neshhnsee  Couseel Opecediyerslly Astattla

ar oysees CWS eR NAISAN \Ns ae Bemedes
Awd when REINS SARAORAINNRY Cigeushenyres.
Smeal tina of Dishes base Washi oe
foe Reviews Lins Mandante Sudee kelly's Koa
VND, Reaoek ard Recemmerdarions RECOMMEYAIS
Mw Ve WAX OWN ar \et\ o\ Woes t oROus oe
haicnad ESERVICE QURWAX bo Walbene Me 4
O\ Moser LSBS Word Anny \e cod K\ bisclios
bby Mas SQW, ids doieckions yes)
Blac ish dcceshes by he Dike Loe
Oy \owe\, YO, Ne Ap WOO RENIELS.
st ANS RECO, Nre. eco AW Leroureidrion, rua
Wtoues Shieckloss \\esebo Ye Reon toe \tei ot
\ beans Loreus KG Any ied\ RENAE RN fh peat cate
of popemabtiy LAs Gases.
VA)

xX

ely
The Pkvinwee ins nner Se “ellostion backs bo Boe,
Me Coysek \o GQ Ve onsen. We Ky \o open \ne
PR -SEMNICL Aiaviewn) \y Reve AS J see

WASCIRRRIRAL al WAL \W Ne NN we Cayet Urn \
SARERS ARE FARENOISN \WG von IRE Asi Wo Ma Koner

Locetb ational Yas \o AY LAR PROLEEAIA Wd IK

are lain
‘Where A CIN LUNs PRA Lo Nhe Wate Couel
OR LARS PENA Lost woh towidensd paced WOOLY

Lede Weredseal We Nowy LiKe loots iweeoeidast of Yre.
Todson\ Guveetion Oecetiend Wadd wiquthe to SyeRset the

Asiin\ _ oeli\, Khe. rio BRAG concideect o vn €
Aw Ned Mw wi. Nee OM. Cavan \ Yhoureon SO
SK FY HA AA. Agel we Chinn Caatisal Ogoride ak
yas Loe Ledern\ Wate R\\ | dees Lae celiioner
Cans our ~ cause Lorne debacle Awd achual
RE WAiee ass wr dsalh cf Wreelleazdd vichodions of Sedeen
lauds OR Lures hel dsoewe Ywel failure be

Cnnider Vn, WINDS ul Rah Wh Lowinvatel

(3)
Case 2:2 ent15 Filed 06/23/20

VASCINRGIROR ny ashen” \\ A WW) — ‘On \ « Nek
LEXIS FAAS Con we Uy of Pike

Palivio'e aed Kiely WUSE_tOR ne. alnalt AN
Me Avin\ Lottsclive, Kee anes of Counsel Lh Ne \S
APPARIN GRO Ng. zac wd Mertariars to the
evbeh nn Wmadtdinte, COnsidean\ony lect CeRve:!
| \Wwp \Wereds Ot Wee, Torthen, Vs ioele

Yroused AOA PREM ce throu webass

Aad Warloas of Qhoatey’s, tes ex?
\W Abckors, Are \V owrioss af sein \ ists

Qc, VAS Os\y \; OWE RS Fy Landen Rial °
Moe Owaresss, Lac Neodaek Bake bo na!

ASSIShA te, ol Counsel, nvr | oueteenth

Ayasdanis BAK Ao eq onckeckions cf Yas

lw SK.

‘Ls onker to cavestave Caves, the Ghose
Must Wows Ave SOME abi chive We extonin\ to Wye
Aslow. \weecdec\ |. Vine Ohhouuse’ x \ ef Fels by toupl Y \v ust

the Stoke's otedueel whe” Colors \. Toren
U4)
5 Filed 06/23/20 Page

SO\ VS. ‘. Wh, CR], Tomutles, ot ‘eile tn CAUSS NCludes& *
L\.\ \ pou sins \\we Wve Cachual OR \ 20,9 basis low A
5 MAM. LS8S Kot Repccownhhy A wieble: (1) \ Yrousines
Hank cove. Weakesaver by shake officials Made.
Comdlimsce Lith Whe chads. PROCEAUEAl eUle. iMpRchia
Ad (%.) Norwey Eaton \\wat Consedibbes
Wslackive wesichaste of torical. id ab PVOAY

— ANA Wek LEAN ARES Mack v. Lata
A CANSLO

Vas SQ ot Ae. (ack\Wew\e \ \ppe ality Wy
WN ne ns. rer ak Lowtauavel WAL RRDINAE OL

ehice, Ynessely Now Peesgishavions oF Lelseicntect
evidarsce to Mae Sack Sider, clevoina dre Polrbiones

a Sate Lenk anvnwrnseer lay She \isihedd Welbon
Conetthions Kursstaaish \\..
“ ippeparndle isiury iS “Sooty een psd Wwvedine”

ouster WOW. wh lo, cinege Yre dave \aucis Mnogeat
Accd (NAN ViGIe BOWS Condon oehbiblos,”

TA SS on carers. Nave is A Qeowd chasine of

(Ss)
15 Filed 06/23/20 Page 6 of 6

\ vad ba, \ynenesaano OR. Other UNS peace
Wart Uonld cal Cor eauiteds aac” iA G4"

~ AOS. Wad LEXIS \S\OEF Wallace ve atin

wie ORE, PeLivionwe eveneebully vues Yre.
Lovet based BINS We. Mowusstorscd 4 G aR Ne,

Cedwionte, OF ngoandslily iis Me idegesds af weer,

Lo ORLA \ Vortiannendinl WNEORRLIDAS at Wier
Rode ins AERIAL WwWoeerdce Lich is Sacha! Wularest

Dale: done 14,2020 ‘eget iad ec
sath oe
